DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims require for the oligonucleotide to comprise a region of any length that is complementary to at least a portion of any length of a region consisting of positions 1264-1293 of SEQ ID NO: 1.  The specification does not adequately describe the structure required for the function of inhibiting the expression of human ANGPTL4.  The claims encompass oligomers of 12-22 nucleotides with minimal complementary nucleotides to the claimed region (i.e. any two nucleotides that are complementary), which embrace a large genus of oligomers that would not likely function as claimed.
The MPEP states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  See MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad genus.  In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.  Additionally, in Carnegie Mellon University v. Hoffman-La Roche Inc., Nos. 07-1266, -1267 (Fed. Cir. Sept. 8, 2008), the Federal Circuit affirmed that a claim to a genus described in functional terms was not supported by the specification’s disclosure of species that were not representative of the entire genus.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

The claims are rejected under the written description requirement for failing to disclose adequate species to represent the claimed genus, the genus being oligonucleotides that comprise a region of any length that is complementary to at least a portion of any length of a region consisting of positions 1264-1293 of SEQ ID NO: 1 and function as claimed.  The Guidelines for Examination of Patent Applications under the 35 USC § 112, first paragraph, “Written Description” Requirement”, published at Federal Register, Vol. 66, No. 4, pp. 1099-1111 outline the method of analysis of claims to determine whether adequate written description is present.  The first step is to determine what the claim as a whole covers, i.e., discussion of the full scope of the claim.  Second, the application should be fully reviewed to understand how applicant provides support for the claimed invention including each element and/or step, i.e., compare the scope of the claim with the scope of the description.  Third, determine whether the applicant was in possession of the claimed invention as a whole at the time of filing.  
The claims require for the oligonucleotide to comprise a region of any length that is complementary to at least a portion of any length of a region consisting of positions 1264-1293 of SEQ ID NO: 1.  The scope of the claims is not commensurate with the scope of the description.  The specification discloses SEQ ID NO: 186 and similar species that are fully complementary to the recited target.
Thus, having analyzed the claims with regard to the Written Description guidelines, it is clear that the specification does not disclose a representative number of species for oligonucleotides within the instant enormous genus that are inhibitory of the target as claimed.  Thus, one skilled in the art would be led to conclude that Applicant was not in possession of the claimed invention at the time the application was filed.  
Additionally, the claims are directed to treating any disorder in which an ANGPTL4 imbalance is involved, which is a genus that is not adequately defined in the instant specification.  Without further description of the genus, one would not be able to recognize which disorders involve in any manner any imbalance of ANGPTL4.

Response to Arguments
Applicant argues that the claims have been amended to recite a requirement for the complementarity to be of a specific size for the resultant activity.  However, the claims do not recite any requirement for the size of the complementarity, but rather require for the oligonucleotide to be complementary to any portion (even a single nucleotide) of positions 1264-1293 of SEQ ID NO: 1.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al. (The New England Journal of Medicine, 377, 3, 2017, 222-232).
Graham et al. teach that delivery of antisense oligonucleotides targeting ANGPTL3 mRNA resulted in retarded progression of atherosclerosis in mice (page 227).  Therefore, Graham et al. teach a method of treatment of a disorder in which ANGPTL4 imbalance is involved.
Graham et al. teach that they found that inhibition of ANGPTL3 mRNA results in favorable cardiometabolic effects in several different mouse models and in healthy human volunteers (page 228).  The preclinical studies indicated that suppression of hepatic Angptl3 protein production in mice resulted in significant reductions in levels of triglycerides, LDL cholesterol, non-HDL cholesterol, and VLDL cholesterol and that these favorable effects were associated with decreased liver triglyceride content, increases in insulin sensitivity, and a reduction in atherosclerosis progression (pages 228-229).
IONIS-ANGPTL3-LRx (hereafter referred to as ANGPTL3-LRx) is a second-generation ligand-conjugated antisense drug — specifically, a GalNAc conjugated ASO drug targeted to a region within the human ANGPTL3 mRNA coding sequence. ANGPTL3-LRx contains three GalNAc moieties covalently attached to its 5′ end; its 20 nucleotides are linked by 13 phosphorothioate linkages and 6 phosphodiester linkages at positions 2, 3, 4, 5, 16, and 17 (Fig. S1 in the Supplementary Appendix). Full details of the design of ANGPTL3-LRx are provided in the Supplementary Appendix (page 223).
Chimeric 20-mer phosphorothioate antisense oligonucleotides (ASOs) directed to murine Angptl3 were synthesized containing 2’-O-methoxyethyl (2’-MOE) groups at positions 1–5 and 16–20 targeted to murine Angptl3 mRNA (5’-GACATGTTCTTCACCTCCTC-3’ (or 5’- TTTCTTTTATCTGCATGTGC-3’ for the murine apoC3-/- studies) (page 3 of supplementary appendix).
IONIS-ANGPTL3Rx is a second-generation 2ʹ-O-methoxyethyl (2’-MOE) chimeric antisense oligonucleotide drug targeted to ANGPTL3 mRNA consisting of the nucleotide sequence 5’- GGACATTGCCAGTAATCGCA-3’. The nucleotide sequence of IONIS-ANGPTL3Rx is complementary to a 20-nucleotide stretch within exon 6 of the ANGPTL3 mRNA coding sequence at position 1169-1188 (page 3 of supplementary appendix).
The antisense oligomers of Graham et al. comprises GC, which is a region that is complementary to at least a portion of a region consisting of positions 1264-1293 of instant SEQ ID NO: 1 as claimed (instant SEQ ID NO: 186 comprises GC).  IONIS-ANGPTL3Rx comprises AGTA, which also meets the instant structural requirements.  
The oligomers were delivered in a clinical study in pharmaceutical compositions comprising diluents (pages 223-224).  Graham et al. teaches treating a subject with diet-induced obesity (page 223).  Graham et al. teach that the drug targeting ANGPTL3 would benefit those with hypertriglyceridemia and insulin resistance (page 231). Graham et al. teach that inhibition of ANGPTL3 improves metabolic measures associated with dyslipidemia (page 231).

Response to Arguments
Applicant argues that the claims have been amended to recite a requirement for the complementarity to be of a specific size for the resultant activity.  However, the claims do not recite any requirement for the size of the complementarity, but rather require for the oligonucleotide to be complementary to any portion (even a single nucleotide) of positions 1264-1293 of SEQ ID NO: 1.  The claims do not require over the 2 nucleotides of Graham, but rather require for the oligonucleotide to be complementary to any portion with the recited range.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (The New England Journal of Medicine, 377, 3, 2017, 222-232), in view of Gromada et al. (US 2017/0233466 A1).
Graham et al. teach that delivery of antisense oligonucleotides targeting ANGPTL3 mRNA resulted in retarded progression of atherosclerosis in mice (page 227).  Therefore, Graham et al. teach a method of inhibiting ANGPTL3.
Graham et al. teach that they found that inhibition of ANGPTL3 mRNA results in favorable cardiometabolic effects in several different mouse models and in healthy human volunteers (page 228).  The preclinical studies indicated that suppression of hepatic Angptl3 protein production in mice resulted in significant reductions in levels of triglycerides, LDL cholesterol, non-HDL cholesterol, and VLDL cholesterol and that these favorable effects were associated with decreased liver triglyceride content, increases in insulin sensitivity, and a reduction in atherosclerosis progression (pages 228-229).
IONIS-ANGPTL3-LRx (hereafter referred to as ANGPTL3-LRx) is a second-generation ligand-conjugated antisense drug — specifically, a GalNAc conjugated ASO drug targeted to a region within the human ANGPTL3 mRNA coding sequence. ANGPTL3-LRx contains three GalNAc moieties covalently attached to its 5′ end; its 20 nucleotides are linked by 13 phosphorothioate linkages and 6 phosphodiester linkages at positions 2, 3, 4, 5, 16, and 17 (Fig. S1 in the Supplementary Appendix). Full details of the design of ANGPTL3-LRx are provided in the Supplementary Appendix (page 223).
Chimeric 20-mer phosphorothioate antisense oligonucleotides (ASOs) directed to murine Angptl3 were synthesized containing 2’-O-methoxyethyl (2’-MOE) groups at positions 1–5 and 16–20 targeted to murine Angptl3 mRNA (5’-GACATGTTCTTCACCTCCTC-3’ (or 5’- TTTCTTTTATCTGCATGTGC-3’ for the murine apoC3-/- studies) (page 3 of supplementary appendix).
IONIS-ANGPTL3Rx is a second-generation 2ʹ-O-methoxyethyl (2’-MOE) chimeric antisense oligonucleotide drug targeted to ANGPTL3 mRNA consisting of the nucleotide sequence 5’- GGACATTGCCAGTAATCGCA-3’. The nucleotide sequence of IONIS-ANGPTL3Rx is complementary to a 20-nucleotide stretch within exon 6 of the ANGPTL3 mRNA coding sequence at position 1169-1188 (page 3 of supplementary appendix).
The antisense oligomers of Graham et al. comprises GC, which is a region that is complementary to at least a portion of a region consisting of positions 1264-1293 of instant SEQ ID NO: 1 as claimed (instant SEQ ID NO: 186 comprises GC).  IONIS-ANGPTL3Rx comprises AGTA, which also meets the instant structural requirements.  
The oligomers were delivered in a clinical study in pharmaceutical compositions comprising diluents (pages 223-224).  Graham et al. teaches treating a subject with diet-induced obesity (page 223).  Graham et al. teach that the drug targeting ANGPTL3 would benefit those with hypertriglyceridemia and insulin resistance (page 231). Graham et al. teach that inhibition of ANGPTL3 improves metabolic measures associated with dyslipidemia (page 231).
Since Graham et al. teaches that the preclinical studies indicated that suppression of hepatic Angptl3 protein production in mice resulted in significant reductions in levels of triglycerides, LDL cholesterol, non-HDL cholesterol, and VLDL cholesterol and that these favorable effects were associated with decreased liver triglyceride content, increases in insulin sensitivity, and a reduction in atherosclerosis progression (pages 228-229); it would have been obvious to deliver the ANGPTL3 targeted antisense oligomer with an expectation of treatment of any disease that is treatable by reductions in levels of triglycerides, LDL cholesterol, non-HDL cholesterol, and VLDL cholesterol, such as the instantly recited species including type 2 diabetes.
For example, Gromada et al. teach delivery of a ANGPTL4 inhibitor for treatment of homozygous or heterozygous familial hypercholesterolemia.
It is noted that the references are considered to be as enabled as the instant specification.  Given the teachings of Graham et al., it would have been obvious to deliver the ANGPTL3 targeted antisense oligomer with an expectation of treatment of any disease that is treatable by reductions in levels of triglycerides, LDL cholesterol, non-HDL cholesterol, and VLDL cholesterol, such as the instantly recited species including type 2 diabetes.  The instant specification does not exemplify treatment of any specific disease or disorder, but rather prophetically teaches treatment.   

Response to Arguments
Applicant argues that the claims have been amended to recite a requirement for the complementarity to be of a specific size for the resultant activity.  However, the claims do not recite any requirement for the size of the complementarity, but rather require for the oligonucleotide to be complementary to any portion (even a single nucleotide) of positions 1264-1293 of SEQ ID NO: 1.  
Applicant argues that the references do not suggest a reasonable expectation of success.  The basis of this assertion is unclear because Graham teaches that the antisense oligomers targeted to ANGPTL3 inhibited ANGPTL3 mRNA.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/293,356 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both of the claim sets are directed to methods of delivering the same oligomer, SEQ ID NO: 186.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant argues that the office action acknowledges that the subject matter of claim 5 is patentably distinct from the subject matter of application ‘356.  Applicant is invited to point to where the office has made this acknowledgement.  The instant claims are directed to a method of inhibiting the same target as application ‘356 with the same oligomer.  Recitation of treatment in application ‘356 is not patentably distinct from a method of delivering the same oligomer in a subject with the same types of diseases.  The claims are obvious variations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY H BOWMAN/Primary Examiner, Art Unit 1635